ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_03_FR.txt. 109

OPINION INDIVIDUELLE DE M. REZEK

Le devoir qui s'impose à la Malaisie n’est pas simplement d'aviser les tribu-
naux malaisiens de la conclusion du Secrétaire général, mais de faire respecter
Pimmunité — Un gouvernement fait respecter l'immunité s'il utilise les moyens
dont il dispose auprès du pouvoir judiciaire pour la faire prévaloir, tout comme
il défend en justice ses propres thèses et intérêts — La qualité de membre d'une
organisation internationale requiert de tout Etat, dans ses rapports avec l'orga-
nisation et ses agents, une attitude au moins aussi constructive que celle qui
caractérise les relations diplomatiques.

Une fois établie la portée exacte de la demande d’avis consultatif
(par. 32-37), la Cour a examiné les faits à la lumière du droit applicable
pour conclure que le rapporteur spécial bénéficie de l’immunité de toute
juridiction nationale. C’est donc à bon droit que le Secrétaire général
s’est prononcé comme il l’a fait. Il était dès lors inutile pour fa Cour de se
pencher sur la question de savoir si le pouvoir d'appréciation du Secré-
taire général est ou non exclusif et de déterminer comment l'Etat ter-
ritorial devrait procéder au cas où il contesterait l’appréciation du
Secrétaire général.

Je partage les vues de la majorité sur ces points, tout en insistant sur ce
que le devoir qui s’impose à la Malaisie n’est pas simplement d’aviser les
tribunaux malaisiens de la conclusion du Secrétaire général, mais de faire
respecter l'immunité.

Cette conclusion ne suggère nullement une conduite incompatible avec
l’idée même d’indépendance de la justice (indépendance qui constitue au
demeurant l’objet de la mission du rapporteur spécial). Le gouvernement
fait respecter l’immunité si, ayant adopté la conclusion du Secrétaire
général, il utilise les moyens dont il dispose auprès du pouvoir judiciaire
(l’action du procureur ou de l’avocat général dans la plupart des pays)
pour la faire prévaloir, tout comme il défend en justice ses propres thèses
et intérêts. Certes, si le pouvoir judiciaire est un pouvoir indépendant, il
demeure toujours possible que, nonobstant les efforts du gouvernement,
Pimmunité soit finalement déniée par l'instance judiciaire suprême. Dans
cette hypothèse abstraite, comme dans celle plus concrète du refus par la
justice malaisienne de traiter la question de l’immunité in limine litis, la
responsabilité internationale de la Malaisie serait engagée vis-à-vis des
Nations Unies du fait des actes d’un pouvoir autre que l'exécutif. Ce ne
serait pas là une situation inconnue en droit international, pas même une
situation rare dans l’histoire des relations internationales.

Rien n’oblige les Etats souverains à fonder des organisations interna-
tionales, et aucun d’entre eux n’est tenu d’en rester membre contre son

51
110 IMMUNITÉ DE JURIDICTION (OP. IND. REZEK)

gré. Cependant la qualité de membre — même lorsqu'il s’agit d’une orga-
nisation dont les objectifs sont moins essentiels que ceux des Nations
Unies, et alors que le domaine d’action concerné n’est pas aussi éminent
que celui des droits de l’homme — requiert de tout Etat, dans ses rap-
ports avec l’organisation et ses agents, une attitude au moins aussi cons-
tructive que celle qui caractérise les relations diplomatiques entre Etats.

(Signé) Francisco REZEK.

52
